CRIST, Judge.
Burglary second degree.
The jury found defendant guilty. The court sentenced him to four years under the Second Offender Act.
Defendant complains about the court’s comment to the jury, immediately after giving the MAI-CR 1.10 (hammer) instruction: “I will give this to the foreman. Would you retire and decide this case.” He says this additionally instructed the jury, erroneously, as to the necessity of reaching a verdict in language not authorized by the pattern instruction. We disagree.
The jury deliberated for approximately four hours before the “hammer” was given. The instruction was read to, and given to, the jury. The court’s additional comment was not coercive in nature and was not prejudicial to the defendant. State v. Raspberry, 452 S.W.2d 169 (Mo.1970). The judgment is affirmed.
REINHARD, P. J., and GUNN, J., concur.